The personal property of the prosecutor designated as Book 5, page 3, line 11, was assessed for the year 1944 at $100,000. An appeal to the Hudson County Tax Board resulted in an affirmance and an appeal was taken to the Division of Tax Appeals.
Testimony taken before the County Tax Board by stipulation was considered and accepted by the Division of Tax Appeals, which affirmed the judgment of the County Board.
Respondents offered no evidence at the hearing and rested upon their contention that the prosecutor's evidence of value was insufficient to overcome the presumption of correctness of the assessment. Central Railroad Company of New Jersey v. StateTax Department, 112 N.J.L. 5.
No further testimony was taken after the allowance of the writ.
Prior to the hearing before the County Board an agreement was entered into between the municipality and the prosecutor reducing the assessment to $15,000. *Page 441 
The County Board refused to recognize it.
The items of paper inventory and accounts receivable were not disputed. They amounted to $3,450.46 and $30,860.50 respectively.
Charles Squire, district manager of the Duplex Printing Press Company, whose qualifications were not disputed, testified that the value of the press was from $12,000 to $15,000.
R.O. Van Horne, service engineer for thirty-two years for Intertype Corporation, placed the value of the contents of the composing room at $5,310.
Competent testimony showed the total value of the taxable personalty to be as follows:
    Composing room ....................   $5,310.00
    Press room ........................   15,000.00
    Paper inventory ...................    3,450.46
    Accounts receivable ...............   30,860.50
                                         __________
        Total .........................  $54,620.96

The testimony establishing these sums was substantial and made by qualified witnesses, and no testimony in contradiction was offered.
Our opinion is that the evidence supports an assessment of $54,620.96 and no more. Evening Journal Association v.Division of Tax Appeals, 134 N.J.L. 83.
The deductible items contended for by the prosecutor are not allowable as no return as required by R.S. 54:4-14 was filed.
The judgment is affirmed to the extent of the amount stated and is reversed as to excess over that amount. Cost to the prosecutor. *Page 442